Title: To George Washington from Sylvanus Bourne, 22 May 1789
From: Bourne, Sylvanus
To: Washington, George



Most respected Sir
New York May 22 1789

Happy in that easy access to the first Office in his Government which is alone the pride of an American and the Ornament of his Court; and which is now rendered still more flattering by the amiable qualities of the Person who fills that important Station; I am emboldened to ask your Excellency’s Attention (in any moment which may be unoccupied by the vast concerns incident to your situation) to the sentiments and wishes of an Individual who hoping that he is uninfluenced by any motives which ought not to govern his Conduct—approaches with more Confidence the great Exemplar of disinterested Patriotism and abstract Virtue.
Tho from the tenderness of my years at the commencment of the late Revolution I was incompetent to judge of the principles which led to it, or the Consequences which were involved in it, to my Country; yet being born in a Land where ideas of liberty and the Rights of Mankind have ever been early inculcated; I soon felt the influence of that laudable Zeal which animated my Country—and nought but a fear of frustrating the hopes of a fond Parent prevented me from relinquishing my Academical Studies for those Military pursuits which under the direction of your Excellency led to the establishment of our National Sovereignty and Independence: and I have for some years past viewed with pain the danger we have been in of losing the fair Inheritance: but the prospect however again brightens—and America once more guided by your fostering hand—holds out her future claim to happiness at home and respectability Abroad.
Sensible of that duty which every Citizen owes to his Country. I have chosen the present levies of her political affairs to relinquish all domestic Connections and to offer my feeble service in promoting her Prosperity and Welfare—having endeavoured both by reading and observation to make myself in some degree

acquainted with those Commercial Interests a want of system in which gave the first spring to that Government we have now the happiness to possess—my views were priorly directed towards a Commercial Errand abroad—upon which specific Subject I had the honour a few days past to deliver Your Excellency two letters—from Govr Lincoln & Mr Bowdoin—but since which I have been informed by the Vice President and others that Mr Harrison of Cadiz is my Rival who has the merit of former services in a similar Line to support his future expectations; this being the case and as I hope never to urge my wishes beyond the proper grounds which ought to suppose them—would present myself to your Excellencys kind notice & Patronage for a similar appointment to any other Post Abroad—or in the Revenue or other home Department which you may think within the Compass of my Abilities and where I may do honour & service to my Country which suffer me again to say I feel to be the prevailing motive of my Heart—tho did I wish to mention my suffrance in Property in the late Contests—melancholly facts would support me—but I think not of my loss—when I reflect on my Countrys gain.
I am endeavouring to collect a Tablet of the Exports and Imports of this Country—with the amount of Tonnage foreign & domestic employed in her Commerce—which may contain information of service in the revenue System—and could I feel confidence equal to the attempt would venture to intrude a few Ideas upon the public in support of a Board of Trade or some permanent establishment of the kind at the seat of Govt in order to collect into one focus all that information from abroad & from the several States which will serve to extend our future Commerce, and to acquire a nice acquaintance with those different manufacturing Interests of this flourishing land which may be encouraged with present advantage and without interfering with other Important Interests of the Community—as also to ascertain how certain proposed duties at anytime may be likely to operate upon the various Interests of the people to preserve that equality thro the whole which constitutes the sovereing balm for all exactions of the kind upon a Community.
Pardon Kind Sir the indelicacy of the foregoing observations respecting myself—which the necessity of the case can alone justify—as also my great trespass upon your time. I have the

Honour to be with warm Wishes for the Welfare of my Country—which is essentially involved in the continuance of your Life & Health Your Excellencys Devoted & Humble Servt

Silvanus Bourn


P.S. If under the severall arrangements of the Great Departments of Govt I can more specifically point my wishes, will humbly propose my solicitations.

